Citation Nr: 0517200	
Decision Date: 06/23/05    Archive Date: 07/07/05	

DOCKET NO.  98-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida





THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from August 1971 to 
August 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for an acquired psychiatric disorder.  

The veteran initially requested and was scheduled for a 
Travel Board hearing at the RO.  He was notified at his 
proper address of the date and time of the hearing but he 
failed to appear, and neither furnished an explanation for 
his failure to appear nor requested a postponement or another 
hearing.  The veteran subsequently requested and was 
scheduled and properly notified of another Travel Board 
hearing to be conducted at the RO in February 2005.  He again 
failed to appear for this hearing.  Again, he did not request 
a postponement prior to the hearing date, nor has he provided 
an explanation for his failure to appear, nor has he 
requested another hearing.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran is first shown by the evidence on file to 
have manifested some form of psychosis in 1980, the 
predominating psychiatric diagnosis since that time has been 
schizophrenia, but this psychosis was first manifested some 
six years after the veteran was separated from service and no 
competent evidence shows or suggests that the veteran's 
present schizophrenia is causally related to any incident, 
injury or disease of active military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including schizophrenia, 
was not incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in collecting such evidence.  

The claims folder reveals that this claim was initially filed 
and adjudicated well before the adoption of VCAA.  The 
veteran was subsequently, however, provided formal VCAA 
notice in March and July 2003, and more recently in March 
2005.  These notifications specifically informed the veteran 
of the evidence necessary to substantiate his claim, which 
was evidence showing that his current psychiatric disability 
either began during service or was caused as a result of some 
incident, injury or disease of service.  He was notified of 
the evidence that he was responsible to submit, the evidence 
VA would collect on his behalf, and to provide any relevant 
evidence he might have in his possession.  

Known records of the veteran's private psychiatric treatment 
from December 1980 through February 1997 have been collected 
for review.  The veteran was provided a VA psychiatric 
examination in November 1997.  

In May 2003, the Board remanded the appeal for additional 
evidentiary development.  In accordance with that remand, the 
veteran was provided with additional VCAA notification.  
Although the veteran was provided with the necessary 
materials to appoint a representative, he did not do so.  
Although the veteran and certain medical records indicated 
that he had applied for and perhaps received an award of 
Social Security disability, a reply from the Social Security 
Administration indicated that the veteran had never made such 
claim nor had there ever been such award.  Because the 
veteran had indicated that he had worked for the Post Office 
in the past and had been let go from such position, an 
attempt was made to obtain all records of the veteran's 
employment, but the veteran failed to return a completed copy 
of the necessary release forms so these records could not be 
obtained.  The veteran was properly scheduled for and 
notified of a VA psychiatric examination with a request for 
opinion as to the etiology of his apparent schizophrenia, but 
the veteran failed to appear for this examination.  The 
notice was not returned by the postal authorities as 
undeliverable.  It appears that all notifications posted to 
the veteran for the last several years have all been to the 
same address in Florida, and there is no evidence that the 
veteran did not receive any such notification because none 
have been returned as undeliverable.  The Board finds that 
the development requested on remand has been conducted to 
VA's best ability and that all failed development is directly 
attributable to the veteran's failure to assist in the 
development of his claim.  

The Board finds that VA has, to the extent possible, 
attempted to assist the veteran in the development of 
evidence necessary to substantiate his claim.  The veteran 
has failed, refused or neglected to appear for two Travel 
Board hearings, a VA examination with a request for opinions, 
to submit completed releases so that additional records might 
be collected, and to appoint a representative.  The veteran 
has been properly notified of VCAA and he has been provided 
statements of the case which clearly explain the laws and 
regulations applicable to his claim and which have explained 
that the essential evidence missing is evidence tying his 
current psychiatric disability to some incident of service.  
The Board finds that VCAA has been satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
a psychosis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655(b).  

Analysis:  In February 1997, more than 22 years after the 
veteran was separated from service, a veteran's service 
officer submitted an application for VA compensation benefits 
on the veteran's behalf.  This officer wrote that the veteran 
appeared to be severely mentally handicapped.  The veteran 
himself has made no statements at any time during the 
pendency of the appeal which in any way relates his 
psychiatric disorder to service, with one exception.  In his 
October 1998 substantive appeal, the veteran wrote that he 
believed he had post-traumatic stress syndrome from his 
experiences in Vietnam.  In his January 1998 notice of 
disagreement, however, the veteran wrote that he wanted to 
appeal the rating decision which denied him service 
connection for schizophrenia.  

The service medical records are entirely silent for any 
complaint, finding, treatment or diagnosis for any acquired 
psychiatric disorder.  Indeed, there is a complete absence of 
any signs or symptoms consistent with the veteran's current 
symptomatology.  The only notation in these records which 
could be viewed as relevant is a notation that the veteran 
had been hospitalized in December 1963, prior to service at 
age 13, as the result of an injury he received at school 
causing him to fall and strike his head.  X-rays of his skull 
at the time were reportedly within normal limits, and a 
neurologist at the time provided a diagnosis of probable 
vasomotor syncope.  The veteran reported that he had never 
had any symptoms as a result of that fall since that time.  
The examination for service separation noted that the veteran 
was psychiatrically normal and in completing a report of 
medical history himself, the veteran indicated in the 
negative to having any epilepsy or fits, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, periods of unconsciousness, or nervous trouble of 
any sort.  

The veteran's service personnel records reveal that he served 
with the US Army in a military occupational specialty of a 
communications center specialist and a data communications 
specialist.  He was apparently trained in communications and 
as a clerk-typist.  He completed all assigned training with 
apparent success.  It is also shown that the veteran served 
12 months in the Republic of Vietnam, but there is no 
indication that he served in combat with the enemy and that 
his likely duties there involved work in his expertise in 
communications.  

The first clinical record indicating that the veteran had a 
psychiatric problem was in December 1980 when he had been 
brought to a private hospital by county mental health 
personnel.  He was having great difficulty focusing, had a 
very flat affect and was very vague in his recall of his 
personnel history.  He provided a story of vague losses, 
feelings of depression, and despondency.  His thoughts were 
imprecise and digressive.  He denied hearing voices but 
thought the television might affect his thinking.  He 
reported having an earlier severe episode of depression 
approximately eleven months earlier where he "ceased 
functioning."  He had responded to psychotropic medication, 
but stopped taking it recently.  It was noted that he had 
worked sorting mail in the Post Office until he had recently 
lost his job.  The impression from examination and 
hospitalization at this time was an atypical depression.  

The veteran was subsequently privately hospitalized twice in 
1995.  It was noted in these records that his only earlier 
hospitalization had been the one just described in December 
1980.  The veteran presented as vague with loosened 
association and delusions.  He reportedly had recently lost 
20 pounds in a two or three-week period.  The veteran had had 
some recent difficulties from work and had been suspended as 
a bus driver.  He did not do well in hospitalization, 
although he improved somewhat with psychotropic medication.  
He was quite paranoid and though there were brief episodes of 
self-disclosure regarding his psychosis, he otherwise was 
quite resistive to talking about any substantive matter.  His 
initial diagnosis in 1995 was psychotic disorder, not 
otherwise specified.  A subsequent diagnosis at this time was 
atypical psychosis, rule out atypical bipolar disorder.  

The veteran was next psychiatrically hospitalized in a 
private facility in April 1997.  He had been brought to the 
attention of mental health services by a county sheriff's 
department when he was found standing on private property 
where he appeared to be very confused and unable to give any 
information about himself.  He appeared extremely preoccupied 
and talked in a vague manner about "following trails" and 
"Indian hunting trails."  His thinking was noted as 
disturbed, bizarre, and quite psychotic.  Again, the veteran 
appeared to improve on psychotropic medication but his 
prognosis was very guarded.  This time, the discharge 
diagnosis was chronic undifferentiated schizophrenia, acute 
exacerbation.  

In November 1997, the veteran was provided a VA psychiatric 
examination.  This physician did not have access to the 
veteran's claims folder and indicated that the listed 
diagnosis on the request form was schizophrenia.  The 
veteran's chief complaint was "I don't have any problems."  
The examination report again shows that it was extremely 
difficult for the physician to obtain any historical 
information from the veteran.  He reported receiving no 
benefit from medications, felt worse when taking them, so he 
discontinued these medicines.  He reported that his very 
first psychiatric contact "was probably when I was in the 
Army."  He reported being in Vietnam and stating that he had 
a psychiatric examination at a particular (unspecified) Air 
Force Base because he was "over worked."  Asked if he had 
any treatment he stated no.  Asked what the result of the 
examination was, he stated that he could not tell, it was 
classified.  Mental status examination revealed the veteran 
to be quite guarded, suspicious, and withholding.  He denied 
many symptomatologies and professed ignorance about many 
things about his condition.  The diagnosis was schizophrenia, 
residual type.  The physician further noted that he believed 
the veteran's history of having prior psychiatric 
hospitalizations and indications of his treatment were strong 
enough to suggest that he had active psychotic 
symptomatology.  Because he could get so little information 
from the veteran, he stated that his diagnosis of 
schizophrenia should be considered provisional, pending 
confirmation of additional information.  

A preponderance of the evidence on file is against an award 
of service connection for an acquired psychiatric disorder, 
including schizophrenia.  The veteran is not shown to have 
had any diagnosis or any signs or symptoms of any form of an 
acquired psychiatric disorder or psychosis at any time during 
or within one year after military service.  Although there 
was a notation of a head injury at age 13, there is no 
evidence in the service medical records or in private records 
thereafter that the veteran's psychiatric problem is 
attributable to any form or organic brain damage, nor that 
such organic injury may have somehow been aggravated during 
active military service.  The veteran's service medical and 
service personnel records reveal that he did well during 
military service, and that although he did serve one year in 
the Republic of Vietnam, there was no combat service.  
Although the veteran once noted post-traumatic stress 
disorder in his substantive appeal, there is no diagnosis of 
PTSD anywhere on file, nor are any of the veteran's reported 
signs and symptoms in any way consistent with DSM-IV criteria 
for a valid diagnosis of PTSD.  

The veteran is first documented to have had atypical 
depression in 1980, some six years after he was separated 
from service.  The records from 1980 vaguely note some form 
of decompensation which had occurred some 11 months earlier, 
which still would have been some five years after military 
service.  The veteran's diagnoses have subsequently varied 
from atypical depression to psychotic disorder not otherwise 
specified, to atypical psychosis (rule out atypical bipolar 
disorder), to undifferentiated schizophrenia, which at this 
time appears to be the predominant diagnosis.  

The veteran is first shown to have manifested a psychosis not 
less than five or six years after he was separated from 
military service.  Although he apparently was able to work 
for periods of time since his initial diagnosis, this 
psychosis appears to be chronic and was sufficient to result 
in VA's award to him of nonservice-connected pension benefits 
in the November 1997 rating decision now on appeal.  

There is, however, a complete absence of any competent 
credible evidence which in any way relates the veteran's 
psychosis to any incident, injury or disease of active 
military service.  In the absence of such evidence, the 
veteran's claim must be denied.  It is unfortunate that the 
veteran did not cooperate in the Board's attempt to further 
develop his claim.  The evidence presently on file, however, 
in no way relates the veteran's psychosis to any incident of 
service.  When a veteran fails to appear for a VA examination 
scheduled in conjunction with his original claim, the claim 
must be decided upon the evidence of record.  38 C.F.R. 
§ 3.655(b).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia, is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


